DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 11/11/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brandon H. Hegstrom.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 7, “claim 6” on line 1 has been deleted and replaced by --claim 1-- ;
In claim 8, “claim 6” on line 1 has been deleted and replaced by --claim 1-- ;
Claims 2 and 14 have been cancelled; 
Claim 1 has been replaced as following:
-- 1. An apparatus, comprising:
a power supply line;
an output terminal;
a circuit configured to receive a plurality of first control signals and a data signal, the circuit configured to provide a first portion of the plurality of first control signals and further configured to provide a selection signal based on the data signal, wherein the circuit is further configured to provide a second control signal based on a second portion of the plurality of first control signals and the data signal, wherein the circuit comprises a buffer configured to receive the data signal, to buffer the received data signal, and further configured to provide the buffered data signal as the selection signal;
a driver coupled between the power supply line and the output terminal, the driver configured to receive the selection signal and the first portion of the plurality of first control signals. -- ; and

Claim 11 has been replaced as following:
-- 11. An apparatus comprising:
a calibration circuit configured to provide an impedance code including first and second control signals; and
a circuit configured to receive a data signal and the impedance code, and further configured to provide a selection signal based on the data signal, the first control signal, and a third control signal based on a combination of the data signal and the second control signal; wherein the circuit further includes a buffer configured to receive the data signal, configured to buffer the received data signal, and further configured to provide a buffered data signal. --.

Allowable Subject Matter
Claims 1, 3-5, 7-13, 15 and 17-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Raychaudhuri to further includes, among other things, the specific of the circuit comprising a buffer configured to receive the data signal, to buffer the received data signal, and further configured to provide the buffered data signal as the selection signal (claim 1), the specific of the circuit further including a buffer configured to receive the data signal, configured to buffer the received data signal, and further configured to provide a buffered data signal (claim 11) and the specific of an impedance selector configured to receive a plurality of control signals and the second data signal, where the impedance selector being configured to provide a first portion of the plurality of control signals and further configured to provide a selection signal based on the second data signal (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
	

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844